NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted December 20, 2018
                              Decided December 20, 2018

                                        Before

                    JOEL M. FLAUM, Circuit Judge

                    ILANA DIAMOND ROVNER, Circuit Judge

                    MICHAEL Y. SCUDDER, Circuit Judge

No. 18-2378

UNITED STATES OF AMERICA,                     Appeal from the United States District
     Plaintiff-Appellee,                      Court for the Southern District of Illinois.

      v.                                      No. 3:12-CR-30204-DRH-1

CARTEMUS LONDON,                              David R. Herndon,
    Defendant-Appellant.                      Judge.

                                      ORDER

       Cartemus London pleaded guilty to stealing public money in violation of
18 U.S.C. § 641 and was sentenced to five years’ probation. He later admitted to
violating multiple conditions of probation (missing 43 out of 48 required restitution
payments), misrepresented significant facts at his revocation hearing, and had his
probation revoked. The district court resentenced him to eight months’ imprisonment.
London appeals, but his appointed lawyer asserts that the appeal is frivolous and seeks
to withdraw. See Anders v. California, 386 U.S. 738 (1967). London did not respond to
counsel’s motion. See CIR. R. 51(b).
No. 18-2378                                                                        Page 2

        At the outset we note that the Anders safeguards do not govern our review of
counsel’s motion to withdraw. See Pennsylvania v. Finley, 481 U.S. 551, 554–55 (1987);
United States v. Wheeler, 814 F.3d 856, 857 (7th Cir. 2016). A defendant facing probation
revocation has no constitutional right to counsel if he, like London, concedes the alleged
violations without disputing the appropriateness of revocation or asserting a substantial
argument against revocation that would be difficult to develop without counsel. See
Gagnon v. Scarpelli, 411 U.S. 778 (1978); United States v. Eskridge, 445 F.3d 930, 932–33
(7th Cir. 2006). Nevertheless, our practice has been to apply the Anders framework even
in the revocation context. Wheeler, 814 F.3d at 857. Counsel here has submitted a brief
that explains the nature of the case and addresses the potential issues that an appeal of
this kind might be expected to involve. The analysis in counsel’s brief appears
thorough, so we limit our review to the subjects he discusses. See United States v. Bey,
748 F.3d 774, 776 (7th Cir. 2014).

       Counsel first tells us that London does not wish to withdraw the admissions on
which his revocation was based, so counsel appropriately avoids discussing whether
London’s admissions were knowing and voluntary. See Wheeler, 814 F.3d at 857;
United States v. Knox, 287 F.3d 667, 671 (7th Cir. 2002).

       Counsel does consider whether London could challenge the calculated
policy-statement range and correctly concludes that this challenge would be frivolous.
The probation officer who prepared the violation memorandum determined that all of
London’s violations were grade C and that his criminal history was I, yielding a
Guidelines range of three to nine months. See U.S.S.G. § 7B1.1(a)(3), 7B1.4. The district
court accepted these calculations without objection from London, thus limiting our
review to plain error. See Wheeler, 814 F.3d at 857. We cannot find fault with these
calculations and agree with counsel that any claim of error would be frivolous.

       Counsel relatedly considers whether London could argue that the district court’s
sentence was premised on any factual findings that were clearly erroneous. A sentence
based on inaccurate information violates a defendant’s due process rights. See Gall v.
United States, 552 U.S. 38, 51 (2007); United States v. White, 868 F.3d 598, 603 (7th Cir.
2016). Counsel considers, for instance, whether London could challenge the finding that
his restitution payments were erratic, made only under the pressure of impending court
appearances. But as counsel explains, this challenge would be frivolous because the
No. 18-2378                                                                         Page 3

judge tracked the timing of each of London’s payments, and noted that they were
sporadic and inadequate, and made regularly only after the petition to revoke was filed.
Counsel also considers challenging the court’s finding that London had misrepresented
a conversation with a paralegal with the U.S. Attorney’s Office, who, he says, assured
him that he could make monthly restitution payments in the sum of $100 rather than
the $150 ordered by the court. But we also agree with counsel that this challenge would
be frivolous because the district court reasonably chose to credit the paralegal’s contrary
testimony over London’s. See United States v. Pollock, 757 F.3d 582, 593 (7th Cir. 2014).

       Finally, counsel considers whether London could challenge the substantive
reasonableness of his sentence, but he correctly concludes that doing so would be
frivolous. A sentence, like London’s, that falls within the policy-statement range is
presumptively reasonable on appeal. United States v. Jones, 774 F.3d 399, 404 (7th Cir.
2014). Further, the district court justified the sentence based on the factors in 18 U.S.C.
§ 3553(a), see id. § 3565(a), specifically: the need to promote respect for the law
(highlighting London’s repeated failure to follow his probation officers’ instructions as
well as the court’s own order to pay restitution); the need to afford deterrence (in light
of London’s misrepresentations); and the need to provide just punishment (rejecting as
inadequate London’s promise at resentencing to pay the proper amounts in the future).

       We GRANT counsel’s motion to withdraw and DISMISS the appeal.